DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enk (U.S. 8,973,670) in view of Spector (U.S. 5,588,493).
Regarding claim 1, Enk discloses a fire suppression system for use in a fire zone, said fire suppression system comprising:
a case (60) comprising at least one panel and a case interior;
at least one fire extinguishing container (14, 16, 20) positioned within said case interior and configured to hold a volume of a fire extinguishing material; 
a control assembly positioned within said case interior and comprising a removable control unit (58);

a sensor device (22) mounted to said case, said sensor device configured for detecting the presence of a potential fire hazard within said fire zone;
wherein said sensor device is electrically connected to said fire extinguishing container, said control assembly, and said battery;
wherein upon the detection of a potential fire hazard, said fire extinguishing container is configured to release said fire extinguishing material into said fire zone (Column 11, Lines 15-32).
Enk fails to disclose including a smoke generating component.
However, Spector teaches a fire suppression system that combines a fire extinguishing material (54) and a smoke generating component (10) (Fig. 7, 8), wherein said smoke generating component comprises a smoke generating container (60) configured hold a volume of smoke generating agent (10), a smoke distribution outlet (51) to discharge said smoke generating agent from said smoke generating container, and a smoke release device (14) configured to activate said smoke distribution outlet (via said combustion of the agent).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to have including a smoke generating component as taught by Spector, since doing so would yield predictable results, namely, the ability to suffocate fires without relying on water in the event the protected items are susceptible to water damage or for fuels where water can spread oils exacerbating the fire. Furthermore, including the smoke generating component would be tied into the control system of the device of Enk as a matter of obvious design choice.
Regarding claim 2, Enk discloses the invention as described above, but fails to disclose at least one partition panel provided within said case interior to define compartments for the various assemblies and components.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included additional compartments within a container for the various components, since doing so would yield predictable results, namely, providing additional protecting housings for components so that they do not damage each other or for ease of installation and repair of various components.
Regarding claim 6, the system further comprises a distribution outlet (connected to 20) located on said at least one fire extinguishing container, said distribution outlet configured to release said fire extinguishing material.
Regarding claim 7, the system further comprises a release device (26, 40, 48) provided on said at least one fire extinguishing container, wherein said release device is electrically connected to at least one of said at least one sensor and said control assembly, and wherein upon the detection of the presence of heat and/or smoke by said at least one sensor, said release device triggers a discharge of said fire extinguishing material from said at least one fire extinguishing container (Column 11, Lines 15-32).
Regarding claim 8, said fire extinguishing material is capable of setting off an external fire protection alarm device outside of said fire zone upon the exit of said fire extinguishing material from said fire zone following discharge from said at least one fire extinguishing container (means for detecting the discharged material is not positively claimed as part of the invention, furthermore alarms for detecting various material presence are well known).

Regarding claim 12, the system comprises a first side panel having a distribution baffle (nozzles 20 act as baffles) located thereon, wherein said distribution outlet of said at least one fire extinguishing container is positioned adjacent to said distribution baffle.
Regarding claim 13, the distribution baffle is configured to alter the direction of said fire extinguishing material as it exits said case (inherent purpose of a baffle).
Regarding claim 14, wherein said at least one fire extinguishing container comprises a first, second and third fire extinguishing containers (14, 16, 20).
Regarding claim 15, said control assembly is configured to monitor the power level of said battery unit (Column 8, Lines 29-32).
Regarding claim 16, said control assembly is configured to monitor the continuity of the electrical connection between said at least one sensor, said battery assembly and said at least one fire extinguishing container (Column 8, Lines 23-29).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enk and Spector as applied above, and further in view of Krahn et al. (U.S. 2014/0178742).
Regarding claim 3, Enk discloses the invention as described above and further discloses a battery box (the case further acts as the battery box) configured to hold said battery unit, but fails to disclose including an insulating material at least partially around said battery box.
However, Krahn teaches the importance of providing insulating material around batteries and that providing such insulation is well-known (purpose of invention of Krahn).

Regarding claim 4, Enk discloses a first side panel (64) and said battery assembly positioned adjacent said first side panel, and wherein said battery unit is selectively removeable from said battery box through said first side panel
Regarding claim 5, Enk fails to disclose fails to disclose at least one partition panel provided within said case interior to define compartments for the various assemblies and components.
However, providing partitions in containers or housings is well-known to one of ordinary skill in the art, e.g. separate rooms of a house, separate compartments personal computer, separate compartments in a container, etc.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included additional compartments within a container for the various components, since doing so would yield predictable results, namely, providing additional protecting housings for components so that they do not damage each other or for ease of installation and repair of various components. Furthermore, Krahn teaches having multiple compartments in a case to act as additional housing for components (as shown Fig. 11).
Regarding claims 17-19, Enk, Spector, and Kranh disclose the invention as similarly described above in claims 1-16.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752